Citation Nr: 0119696	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  98-11 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $1,970.00.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from April 1977 to 
September 1980.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an March 1998 decision by the Committee on 
Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In his appeal, VA Form 9 received in July 1998, the veteran 
offered to compromise and reimburse the VA for half of the 
overpayment at issue.  In April 2000, that offer was rejected 
by the Committee.


FINDINGS OF FACT

1.  An overpayment was created in this case when the veteran 
received additional compensation benefits for a spouse 
following his divorce in September 1992.

2.  There is no indication that with respect to the 
overpayment at issue the veteran committed fraud or 
misrepresentation of a material fact; practiced unfair or 
deceptive dealing in an effort to gain unfair advantage, 
which resulted in loss to the government; or displayed an 
absence of honest intention to abstain from taking unfair 
advantage of the government.

3.  The VA was without fault in the creation of the 
overpayment.

4.  The veteran was at fault in creation of the overpayment 
because he knew, or should have known, that he was not 
entitled to continue to receive additional compensation 
benefits for a spouse after their divorce.

5.  Waiver of the recovery of the overpayment would result in 
unjust enrichment to the veteran and would defeat the purpose 
for which VA compensation was created.
6.  Recovery of the overpayment in the amount of $1,970.00 
would not subject the veteran to undue financial hardship.

7.  The evidence does not show that the veteran changed his 
position in reliance on the VA compensation benefits he 
received.


CONCLUSIONS OF LAW

1.  Waiver of the recovery of the $1,970.00 overpayment of VA 
compensation benefits is not precluded by evidence of fraud, 
misrepresentation, or bad faith on the veteran's part.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (2000).

2.  Recovery of the overpayment of compensation benefits in 
the calculated amount of $1,970.00 would not be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965 (2000).

3.  The veteran does not meet the criteria for waiver of 
recovery of the overpayment of compensation benefits in the 
calculated amount of $1,970.00.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a rating action in July 1984, the RO granted the veteran's 
claim of entitlement to VA compensation for multiple 
disabilities and assigned a combined evaluation of 30 
percent, effective in April 1984.  At that time, he was 
unmarried.

In February 1989, the veteran informed the VA that he had 
gotten married in September 1987 and that he and his wife had 
had a child in April 1988.  

In March 1989, the VA notified the veteran that due to his 
marriage and the birth of his child, his rate of compensation 
would be increased, effective in March 1989.  He was advised 
that he was entitled to such award only while his disability 
and marital and/or dependency status remained unchanged.  He 
was further advised that he had to report any change in his 
marital or dependency status immediately.  In particular, he 
was informed that payment of additional compensation to him 
for his spouse would be discontinued upon divorce.  VA 
informed him that the failure to notify it of any condition, 
such as divorce, could result in an overpayment which would 
have to be refunded.  Finally, VA notified the veteran that 
severe penalties involving fines and imprisonment were 
prescribed by various statutes of the United States in any 
instance where a person fraudulently accepted any payment to 
which such person was not entitled, or obtained or received 
money with intent to defraud the United States.  VA Form 21-
6755.

On VA Form 21-0538, Status of Dependents Questionnaire, 
received at the RO in September 1997, the veteran informed 
the RO that he was no longer married.  On that form, it was 
noted that the loss or addition of a dependent would reduce 
or increase the veteran's payments accordingly.  

The following month, the RO notified the veteran that his 
wife had been removed from his account and that it proposed 
to reduce his benefits.  The RO further notified the veteran 
that such action would result in an overpayment of benefits 
which had been paid to him.  

In November 1997, the veteran called the RO and informed them 
that he had been divorced on September [redacted], 1992.  He 
requested that his VA compensation benefits be adjusted 
accordingly.  

In December 1997, the RO notified the veteran that his ex-
wife had been removed from his award, effective October 1, 
1992.  In January 1998, following an audit of the veteran's 
account, the RO informed the veteran that for the period from 
October 1, 1992, to October 31, 1997, he had incurred an 
overpayment of VA compensation benefits in the amount of 
$1,970.00.  

The veteran maintains that he should not have to repay the 
entire overpayment to VA, because he had called the RO and 
informed them of his divorce approximately two weeks after it 
occurred.  He states that the VA representative who took his 
call, however, did not adjust the rate of the veteran's 
benefits and that had they done so, there would have been no 
overpayment.  Therefore, he does not believe that he was at 
fault in creation of the overpayment and requests that such 
overpayment be waived.  

In determining whether collection of the overpayment may be 
waived, the Board must first ensure that such waiver is not 
precluded by statute.  By statute, an overpayment may not be 
waived if there exists an indication of fraud, 
misrepresentation, or bad faith on the part of the claimant.  
38 U.S.C.A. § 5302 (c).  In this case, however, there is no 
evidence to support such a finding.  There is no indication 
that with respect to the overpayment at issue the veteran 
committed fraud or misrepresentation of a material fact; 
practiced unfair or deceptive dealing in an effort to gain 
unfair advantage, which resulted in loss to the government; 
or displayed an absence of honest intention to abstain from 
taking unfair advantage of the government.  Accordingly, 
waiver of recovery of the overpayment is not precluded by 
statute.

Waiver of recovery of an overpayment of VA funds may be 
granted if it would be against equity and good conscience to 
do so.  The standard of equity and good conscience will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Governments rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) Fault of the debtor, i.e., where actions of 
the debtor contribute to the creation of the debt; (2) 
weighing the fault of the debtor against VA's fault; (3) 
undue hardship, such that collection would deprive the debtor 
or his family of basic necessities; (4) whether the 
withholding of benefits or recovery would defeat the purpose 
for which benefits were intended; (5) where failure to make 
restitution would result in unfair gain to the debtor; and 
(6) changing position to one's detriment, i.e., reliance on 
VA benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

The evidence shows that the veteran was advised that he had 
to notify the VA immediately of the degree of change in his 
disability or marital or dependent status.  Despite that 
advice, he continued to accept additional benefits which he 
knew, or should have known, were not rightfully his.  Indeed, 
the claims file contains no evidence to corroborate his claim 
that he had notified VA of his divorce shortly after the 
fact.  He contends that he thought that the subsequent 
adjustments in his rate of payment reflected the removal of 
his wife from his award.  He states that it was not unusual 
to see such changes, as frequent legislative increases caused 
adjustments to his rate of payment.  In any event, he reports 
that he thought no more about it until September 1997, when 
the RO inquired regarding the status of his dependents.  

The veteran's protest that he did not realize that his 
benefits had not been properly reduced is simply not 
credible.  Not only is there no evidence in the claims file 
that he ever called VA in 1992 regarding his divorce, there 
is no evidence that VA ever responded to that call by 
reducing his rate of compensation to reflect that divorce.  
To somehow confuse changes in the rate of payment following a 
divorce with changes in the rate of compensation following 
legislative adjustments also begs credibility.  After all, 
the legislative changes which took place between October 1992 
and December 1997, reflected annual increases in the rate of 
payment, not decreases.  In effect the veteran is saying that 
following his divorce, he found nothing unusual about 
receiving increases in his rate of compensation, despite the 
fact that fewer people were being considered in computing 
that rate.  Such an argument is incongruous, especially in 
light of the fact that he had been specifically informed that 
a divorce would reduce his rate of compensation.  For the 
veteran to have paid so little attention to the process which 
could have resulted in an overpayment and potential criminal 
penalties was, at best, careless.  Indeed, such negligence 
was tantamount to fault on his part.  In fact, in his appeal 
(VA Form 9, received in July 1998), the veteran acknowledged 
that he could have been partially responsible for the 
overpayment.  By contrast, there was no evidence of fault on 
the part of the VA in establishing the overpayment.  Rather, 
VA properly notified the veteran of the potential impact a 
divorce would have on his benefits; and, in 1997, once it had 
evidence of the veteran's divorce, VA promptly reduced the 
rate of payment to reflect that change.  

The veteran also contends that repayment of his indebtedness 
to the VA would cause severe financial hardship.  On his 
Financial Status Report (VA Form 20-5655), received in 
January 1998, he reported that his income exceeded his 
expenses by $96.25 per month; and there was no evidence that 
he was unable to afford the necessities of daily living.  
Indeed, of his total monthly expenses, $250.00 was 
installment debt.  His debt to the VA deserves no less 
consideration than those owed to private businesses, such as 
credit card companies or financial institutions.  
Accordingly, the Board finds that the veteran can clearly 
afford to repay the balance of the overpayment without undue 
hardship.  The Board further notes that he has not asserted 
that he changed his position in reliance upon the VA benefits 
that he received.

The remaining factors for consideration in determining 
entitlement to waiver of recovery of an overpayment are 
whether recovery would defeat the purpose for which the 
benefits were intended and whether failure to make 
restitution would result in unfair gain to the veteran.  In 
this case the additional compensation benefits provided for a 
married veteran were intended to help the veteran support a 
spouse. Since he had no spouse from October 1992 through 
October 1997, the time frame during which the overpayment was 
created, recovery of the overpayment would not defeat that 
purpose.  Additionally, failure to make restitution would 
result in unfair gain to the veteran since he was receiving 
benefits at the rate provided for a married veteran during a 
period of time when he was unmarried.  Accordingly, with 
regard to the overpayment based on additional benefits for 
the veteran's spouse paid from October 1992 through October 
1997, collection of the indebtedness is not against equity 
and good conscience.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
these claims under the VCAA.  By virtue of information sent 
to the veteran, including the Statement of the Case, the 
appellant and his representative were notified of the 
evidence necessary to substantiate the claim.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
evidence identified by the appellant relative to these claims 
has been obtained and associated with the claims folder.  
Such evidence included notifications to the veteran regarding 
the fact that he had been granted service connection for 
multiple disabilities; notice of his rate of compensation and 
the potential impact of adding or reducing his number of 
dependent's; notice of the overpayment and the manner in 
which it was created; and a status report concerning the 
veteran's finances.  Indeed, the veteran has not identified 
any outstanding evidence which could be used to support the 
issue on appeal.  Finally, the Board notes that the veteran 
has been informed of his right to have a hearing in 
association with his appeal; however, to date, he has 
declined to exercise that right.  Accordingly, the Board is 
of the opinion that the VA has met its duty to assist the 
veteran in the development of this appeal and that there is 
no need for further development at this time.


ORDER

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $1,970.00 is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

